501 Pa. 335 (1983)
461 A.2d 615
Richard H. MUEHLEISEN, Appellant
v.
STATE CIVIL SERVICE COMMISSION.
Supreme Court of Pennsylvania.
Argued May 25, 1983.
Decided May 31, 1983.
Reargument Denied July 8, 1983.
*336 Gary M. Lightman, Harrisburg, for appellant.
Earl R. Dryer, Deputy Counsel, Harrisburg, for State Civil Service Comm.
Patrick McHugh, Asst. Atty. Gen., for Pa. Liquor Control Bd.
Before ROBERTS, C.J., and LARSEN, FLAHERTY, McDERMOTT and ZAPPALA, JJ.

ORDER
PER CURIAM:
Order affirmed. 66 Pa.Cmwlth. 95, 443 A.2d 867.
NIX and HUTCHINSON, JJ., did not participate in the consideration or decision of this case.
LARSEN, J., dissents.